Mr. Justice Cartwright delivered the opinion of the court: A judgment by confession against Frank E. Scott, plaintiff in error, and Ward Stockton, was entered in the circuit court of Cook county in favor of defendant in error, in pursuance of a warrant of attorney contained in a lease, authorizing such confession for rent due by the terms of the lease. The judgment was for §210, for rent due and payable in cash by the terms of the lease, together with costs. Plaintiff in error entered a special appearance, and moved the court to set aside the judgment on the ground that the court had no jurisdiction over him. His motion was overruled, and the action of the circuit court has been sustained by the Appellate Court. The record is brought here under a certificate of importance. The only question in the case is whether the warrant of attorney was sufficient to give the circuit court jurisdiction to enter the judgment. This question was considered in the case of Fortune v. Bartolomei, (ante, p. 51,) where there was a lease with similar stipulations and a like power of attorney. It was there held that authority to confess judgment was lawfully conferred by such a warrant, and the decision in that case disposes of the question raised in this. The judgment will be affirmed. Judgment affirmed.